EXHIBIT 4.1 TGS INTERNATIONAL LTD. Number of Shares REGISTERED HOLDER TRANSFER FROM Allotment CERTIFICATE RECEIVED: Date: Signature Certificate No. Class: Common Par Value Date of Issue TGS INTERNATIONAL LTD.A NEVADA CORPORATION [Cert. No.] Common [DATE] TRANSFER OF THESE SHARES IS RESTRICTED TGS INTERNATIONAL LTD. THIS CERTIFIES THAT: is the registered holder of the number of common stock with par value as described hereon transferrable only on the books of the Corporation by the holder of this certificate in person, or by authorized agent, upon surrender of this certificate properly endorsed. See reverse for restrictions IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by a duly authorized Officers. President Secretary
